PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,269,509
Issue Date: March 8, 2022
Application No. 17/076,489
Filing or 371(c) Date: 21 Oct 2020
Attorney Docket No. 141841.01539-P3629US01   

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:



This is a decision on the request for refund received December 30, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]pplicant submitted a QPIDS and Conditional RCE on 12/10/21; an EFS-Web error occurred and only the RCE was uploaded to the IFW.  Applicant refiled the QPIDS documents and paid the fees again . . .thus the duplicate payment . . . requests a refund of one set of fees paid”. 

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on December 10, 2021, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received.  A second filing of an ePetition to Withdraw the Application from Issue was filed and autogranted on December 10, 2021, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions